Case 8:19-cv-00166-JLS-KES Document 29 Filed 10/21/19 Page 1 of 2 Page ID #:187




 Lauren Tegan Rodkey, Esq. (SBN: 275830)
 Price Law Group, APC
 6345 Balboa Blvd, Suite 247
 Encino, CA 91316
 T: (818) 600-5526
 F: (818) 600-5426
 E: tegan@pricelawgroup.com

 Youssef H. Hammoud, Esq. (SBN: 321934)
 Price Law Group, APC
 6345 Balboa Blvd, Suite 247
 Encino, CA 91316
 T: (818) 600-5596
 F: (818) 600-5496
 E: youssef@pricelawgroup.com
 Attorneys for Plaintiff,
 Elida Miller

                    UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA

                                        Case No. 8:19-cv-00166-JLS-KES
 ELIDA MILLER,
                                        NOTICE OF SETTLEMENT
             Plaintiff,
 v.

 TARGET CORPORATION and TD
 BANK USA, N.A.,

            Defendants.




       NOTICE IS HEREBY GIVEN that Plaintiff, Elida Miller, and Defendants,
 Target Corporation and TD Bank USA, N.A., have settled all claims between them
Case 8:19-cv-00166-JLS-KES Document 29 Filed 10/21/19 Page 2 of 2 Page ID #:188




 in this matter. The parties are in the process of completing the final settlement
 documents and expect to file a Stipulation for Dismissal with Prejudice within the
 next forty-five (45) days. Plaintiff requests that the Court vacate all pending
 deadlines and hearings in this matter. Plaintiff also requests that the Court retain
 jurisdiction for any matters related to completing and/or enforcing the settlement.


       Respectfully submitted this 21st day of October 2019.

                                                Price Law Group, APC

                                                By: /s/ Youssef H. Hammoud
                                                Youssef H. Hammoud
                                                6345 Balboa Blvd, Suite 247
                                                Encino, CA 91316
                                                T: (818) 600-5596
                                                F: (818) 600-5496
                                                E: youssef@pricelawgroup.com
                                                Attorneys for Plaintiff,
                                                Elida Miller


                           CERTIFICATE OF SERVICE

       I hereby certify that on October 21, 2019, I electronically filed the foregoing
 with the Clerk of the Court using the ECF system, which will send notice of such
 filing to all attorneys of record in this matter. Since none of the attorneys of record
 are non-ECF participants, hard copies of the foregoing have not been provided via
 personal delivery or by postal mail.

                                                PRICE LAW GROUP, APC

                                                /s/ Lia Ruggeri
